Citation Nr: 0632614	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  02-17 733	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease, lumbosacral spine, rated as 20 percent disabling 
prior to January 3, 2006, and as 40 percent disabling as of 
January 3, 2006.  

2.  Entitlement to an increased rating for chronic neurologic 
manifestations of degenerative disc disease, lumbosacral 
spine, rated as 10 percent disabling from September 23, 2002, 
to prior to January 3, 2006, and as 40 percent disabling as 
of January 3, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the Department 
of Veterans Affairs (VA) Buffalo, New York, Regional Office 
(RO).  

The claim was remanded by the Board in July 2004.  The 
development directed in the remand has been accomplished, and 
the claim is before the Board for a decision.  


FINDING OF FACT

On June 12, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through receipt of a letter by the VA's Huntington 
Resource Center, that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  In June 20006, 
the appellant sent a response to the most recent rating 
decision and supplemental statement of the case in this claim 
indicating that he accepted the January 2006 rating decision 
as the 'final resolution' of his appeal.  He has thus 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Although the Board has reviewed the representative's 
September 2006 argument, it finds the veteran has clearly 
articulated his desire to withdraw his appeal.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed.


ORDER

The appeal is dismissed.



		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


